Argued March 28, 1934.
Defendant appeals from refusal of its motions for judgment non obstante veredicto and for new trial after *Page 365 
judgment entered for plaintiff in an action of trespass to recover damages for injuries received in an automobile accident about 6:40 p. m., October 28, 1930. The alleged negligence of defendant was failure to maintain, in reasonably good condition, an unimproved township road, surfaced with a material known as "red-dog," by permitting a depression some four feet long, three feet wide and twelve inches deep to exist in the roadway. The testimony as to whether or not a defect in the roadway, sufficient to charge the township with negligence, existed at the point of the accident, was quite contradictory, and presented a question peculiarly within the province of the jury to answer; and that question having been determined adversely to defendant, we are concluded by their verdict: Remppis v. Ettelt, 310 Pa. 479. The trial judge correctly charged as to defendant's negligence, as well as to contributory negligence on the part of plaintiff, and a careful examination of the record discloses no reason for the award of a new trial.
Judgment affirmed.